freo

Case: 1:19-cv-02103-SO Doc #: 17 Filed: 10/21/19 1of1. PagelD #: 184

Amended Certificate of Service
I, Pastor Lindstedt do hereby certify that a true and genuine copy of the foregoing Answer /
Counter-Suit / Counter-Claims was sent to this US District Court on Saturday, 12 Oct. 2019 with
the intention of mailing to the rest on Monday, which Pastor Lindstedt forgot was Columbus
Day, a federal holiday which the US Mail does not run. Therefore the Certificate of Service is
amended to reflect mailing out on Tuesday, Oct. 15, 2019.

I, Pastor Martin Lindstedt do hereby certify that a true and genuine copy of the foregoing
Answer / Counter-Suit / Counter-Claims has been dispatched by United States mail on 15
October 2019 to Plaintiff Bryan Reo at:

Plaintiff Attorney Bryan Reo, 7143 Rippling Brook Lane, P.O. Box 5100, Mentor Ohio 44061

In addition to the Answer / Counter-Suit / Counter-Claims an AO398 “Notice of a Lawsuit and
Request to Waive Service of a Summons” and two Copies of AO399 “Waiver of Service of a
Summons” with the Duty to Avoid Unnecessary Serving a Summons printed at the bottom of the
form and a stamped, self-addressed envelope so that they can sign one of the copies of the
Waiver of Service and return at no expense to themselves back to: Pastor Martin Lindstedt, 338
Rabbit Track Road, Granby Missouri 64844 thus obviating the need for a federal district court
summons and thus giving them sixty days from the time of this future mailing on 15 October

2019. . FILED

Stefani Rossi Reo with Attorney Bryan Reo as her lawyer. 7143 Rippling Brook Lane OQCT 21 2019
P.O. Box 5100, Mentor Ohio 44061 GieP 8 Siermer COUT
S, 7

NORTHERN DISTRICT
CLEVELAND OF OHIO

Anthony Dominic Reo with Attorney Bryan Reo as his lawyer, 7143 Rippling Brook Lane, P.O.
Box 5100, Mentor Ohio 44061

Attorney Kyle Bristow, Esq. 42383 Garfield Rd, Mt. Clemens MI, PO Box 381164 Clinton

Twp 48038
Attorney Brett Allan Klimkowsky, Esq. P.O Box 114, Martin Ohio 43445 (419-360-1738)

William Raymond Finck 10941 S Fork Loop, PO Box 7201, Panama City Fla 32413
State of Ohio, Ohio Attorney General, 30 E. Broad Street, 14" Floor, Columbus, Ohio 43215

U.S. Attorney for the Northern District of Ohio Justin Herdman, 801 W. Superior Avenue,
Suite 400, Cleveland Ohio 44113-1852

Since Defendant Pastor Lindstedt let discretion be the better part of valor and let Judge Patrick
Condon proceed with post-trial motions on 15CV001590 and 16CV000825 then Pastor Lindstedt
shall forego seeking declaratory and injunctive relief for lack of jurisdiction and draft up a
motion advising Judge Condon of this filing in Federal Court within the next week.

Woo CALS fe stor CIEL Jd WP

43
Liudgtelf '19-CU-O2103- so

i
